U.S. Depart iGass Ti 48.cv-00210-CAB-BGS Document 21 Filed (PROCESS RECRIFPLAND RETURN
United States Marshals Service See "Instructions for Service of Process by.U_S. Marshal"

-

fe ey tb J WMpsex Se (ve otaie- Gah: BOS

r

me" MGRW, LLe nf Be Ruy.

ey

id INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE wlan
SERVE

Lise Siew i. u
AT ADDRESS a) or RED, Aparipent No., Myc State and ZIP Code}

07 BRbtd us € (O06 Ar (Dego, Ct 9300/° ?

SEND NOTICE OF SERVICE COPY TO REQUESTER AT — AND ADDRESS BELOW Number of process to be q
served with this Form 285

fé. aint aX 4 SY] 435 a Number of parties to be 2

served in this case

J/ 56S Span K# Snr P54 CA FA lH, | beok for service oI A gos /

onUsA “44

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

~/ph-_.

£.
ems er Ogifujator requesting service on behalf of: 4 PLAINTIFF | TELEPHONE NUMBER DATE
, (1) DEFENDANT PSEC AT~- 9/9 #/A> Ag

{[/ SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE

T acknowledge receipt for the total Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origi Serve

(Sign only for USM 285 if more ¢ / 9 ) .
than one USM 285 is submitted) No. No. ~ CG 2 / Gf

t
I hereby certify and return that I Ihave personally served , [7] have legal evidence of service, [7] have executed as shown in "Remarks", the process described of the
individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{-] I hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and title of individual served (ifnot shown above) Date Time tam
+ a
Magan Meilebell S49 Lor ya C1 pm
Address (complete only different than shown above} Signature of U.S. Marshal or Deputy
Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits | Amount owed to U.S. Marshal* ot
3 D (including endeavors) | c 5D {Amount of Refund*)
REMARKS

Walid Copy to OTR, FILED

 

MAY 06 2019

CLERK incre co
ag UTHERN DI i CALIFORNIA
DEPUTY

 

 

 

 

 

 

: Form USM-285
PRIOR VERSIONS OF THIS FORM ARE OBSOLETE Rev. 11/18

 
